Case 2:20-cv-12711-LJM-DRG ECF No. 9, PageID.120 Filed 10/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 MICHAEL OLIVER,

        Plaintiff,                             Case No. 20-12711
                                               Honorable Laurie J. Michelson
 v.

 CITY OF DETROIT,
 STEPHEN CASSINI, and
 DONALD BUSSA,

        Defendants.


       ORDER GRANTING MOTION FOR RECONSIDERATION AND
         REMANDING STATE LAW CLAIMS TO STATE COURT


      This case started in state court and was removed by the Defendants. In a prior order,

the Court declined to exercise supplemental jurisdiction over Michael Oliver’s state-law

claims. At the end of its order, the Court stated, “Counts IV through VII of Oliver’s

complaint are DISMISSED WITHOUT PREJUDICE.” (ECF No. 7, PageID.54.)

      Oliver has filed a motion for reconsideration. He states, “Plaintiff respectfully

requests that this Court allow re-hearing and reconsideration of its October 16, 2020 Order

to dismiss Plaintiff’s state claims, and requests that this Court remand Plaintiff’s state

claims to Wayne County Circuit Court where Plaintiff properly brought this suit.” (ECF

No. 8, PageID.63.)

      For the reasons stated in Oliver’s motion for reconsideration, the Court vacates its

prior order (ECF No. 7) to the extent it dismissed Counts IV through VII (and only to that
Case 2:20-cv-12711-LJM-DRG ECF No. 9, PageID.121 Filed 10/23/20 Page 2 of 2




extent). The Court still declines to exercise supplemental jurisdiction for the reasons set

forth in its prior order and REMANDS Counts IV through VII to Wayne County Circuit

Court.

         SO ORDERED.

         Dated: October 23, 2020


                                         s/Laurie J. Michelson
                                         LAURIE J. MICHELSON
                                         UNITED STATES DISTRICT JUDGE




                                            2
